Title: From George Washington to George Augustine Washington, 31 March 1789
From: Washington, George
To: Washington, George Augustine



Mount Vernon 31st Mar. 1789

Having given very full & ample details of the intended crops—and my ideas of the modes of managing them at the several Plantations, little, if these are observed, need be added on this subject. But as the profit of every Farm is greater, or less in proportion to the quantity of manure which is made thereon, or can be obtained; and by keeping the fields in good condition. These two important requisites ought never to be lost sight of. To effect the first—besides the ordinary means of Farm yards—Cowpens—Sheep folds—Stables—&ca it would be of essential use if a certain proportion of the force of each Plantation could be appropriated in the Summer or early part of Autumn to the purpose of getting up mud to be ameliorated by the frosts of Winter for the spring crops wch are to follow, and to accomplish the latter the Gullies in these fields (previous to their being sown with Grain & Grass-seeds[,] ought, invariably to be filled up. By so doing and a small sprinkling of manure thereon they will acquire a green-sward, and strength of soil sufficient to preserve them; and these are the only means I know of by which exhausted Land can be recovered, and our Estates rescued from destruction.
Although a precise number of Tobacco Hills is, by my general directions, allotted to each Plantation yet my real intention is, that no more ground shall be appropriated to this Crop than what is either naturally very good (for which purpose small spots may be chosen) or which can be made strong by manure of some kind or another for my object is to labour for profit, and therefore to substitute quality instead of quantity there being (except in the article of manuring) no difference between attending a good Plant and an indifferent one—but in any event let the precise number of hills be ascertained that an estimate may be formed of their yield to the thousand.

Being thoroughly convinced, from experience, that embezzlement & waste of Crops (to say nothing of various accidents to which they are liable by delays) are encreased proportionately to the time they are suffered to remain on hand—my wish is, as soon as circumstances will permit after the Grain is harvested—that it may be got out of the Straw (especially at the Plantations where there are no Barns) and either disposed of in proper deposits, or sold if the price is tolerable (after, if it is wheat, it has been converted into flour). When this work is set about as the sole, or as a serious business it will be executed properly. But when a little is done now, and a little then, there is more waste, even if there should be no embezzlement than can well be conceived.
There is one or two other matters which I beg may be invariably attended to. The first is, to begin Harvest as soon as the grain can be cut with Safety; and the next, to get it in the ground in due season. Wheat should be sown by the last of August—at any rate by the 10th of Septr—and other fall Grain as soon after as possible. Spring grain & Grass Seeds should be sewn as soon as the ground can possibly (with propriety) be prepared for their reception.
For such essential purposes as may absolutely require the aid of the Ditchers they may be taken from that work. At all other times they must proceed in the manner which has been directed formerly. A⟨nd⟩ in making the New Road from the Ferry to the Mill—and from the Tumbling Dam across the Neck till it communicates with the Alexandria Road, as has been pointed out on the spot. The Ditch from the Ferry to the Mill along this Road may be a common four feet one—But from the Mill to the Tumbling dam and thence across to the head of the old field by Muddy hole farm must be five feet wide at top—but no deeper than the four feet one & the same width at bottom as the latter.
After the Carpenters have given security to the old Barn in the Neck, they must proceed to the completion of the New one at the Ferry, according to the Plan & the explanations which have been given. Gunner & Tom Davis should get Bricks made for this purpose; and if John Knowles could be spared (his work, not only with respect to time, but quantity & quality to be amply returned) to examine the bilged walls, & the security of

them; but to level & lay the foundations of the other work when the Bricks are ready it would be rendering me an essential service and as the work might be returned in time & proper season would be no detriment to your building.
When the Brick work is executed at the Ferry Barn, Gunner & Davis must repair to D[ogue] Run & make Bricks there; at the place & in the manner which has been directed that I may have no sammon bricks in that building.
Oyster shells should be bought wherever they are offered for Sale—if good & reasonable.
Such monies as you may receive for Flour—Barley—Fish—as also for other things wch can be spared & sold—As also for Rents—the use of the Jacks &ca—And for Back debts which may be tried though little is expected from the justice of those who have been long endulged—May be applied to the payment of workmens Wages as they arise, Fairfax—and the Taxes—and likewise to the payment of any just debts which I may be owing (in small sums) & have not been able to discharge previous to my leaving the State—The residue may await further orders.
As I shall want shingles—Plank—Nails—Rum for Harvest—Scantling—& such like things which would cost me money at another time, Fish may be bartered for them. The Scantling (if any is taken) must be such as will suit for the Barn now about, or that at Dogue run, without waste and of good quality.
I find it is indispensably necessary for two reasons, to save my own clover & Timothy seed—first, because it is the only certain means of having it good & in due season—and secondly because I find it is a heavy article to purchase.
Save all the honey locust seed you can of that which belongs to me—if more could be obtained the better. and in the fall plant them on the Ditches where they are to remain about 6 Inches apart one Seed from another.
The Seeds which are on the case in my Study ought without loss of time to be sown & planted in my Botanical garden—& proper memos kept of the time & places.
You will use your best endeavors to obtain the means for support of G. & L. Washington, who I expect will board (till something further can be decided on) with Doctr Craik; who must

be requested to see that they are decently, and properly provided with Cloths from Mr Porter’s Store, who will give them a credit on my becoming answerable to him for the payment. And as I know of no resourse that Harriott has for Supplies but from me; Fanny will, from time to time as occasion may requ⟨ire⟩ have such things got for her, on my account as she shall judge necessary. Mrs Washington will I expect, leave her tolerably well provided with common articles for the present.
My Memorandum books, which will be left in my study, will inform you of the times and places when, & where, different kinds of Wheat, Grass Seeds &ca were sown—Let particular attention be paid to the quality, & quantity of each sort, that a proper judgmt of them may be formed. To do this great care must be taken to prevent mixture of the several sorts as they are so contiguous to each other.
The general superintendence of my Affairs is all I require of you, for it is neither my desire nor wish that you should become a drudge to it—or, that you should refrain from any amusements, or visitings which may be agreeable either to Fanny or yourself to make or receive. If Fairfax, the Farmer & Thomas Green, on each of whom I have endeavoured to impress a proper sense of their duty will act their part with propriety & fidelity nothing more will be necessary for you to do than would comport with amusement & that exercise which is condusive to health. Nor is it my wish that you should live in too parsimonious and niggardly a manner. Frugality & œconomy are undoubtedly commendable and all that is required. Happily for this Country, these virtues prevail more & more every day, among all classes of Citizens—I have heard of and I have seen with pleasure, a remarkable change in the mode of living from what it was a year or two ago—and nothing but the event, which I dreaded would take place soon, has prevented my following the example. Indeed necessity (if this had not happened) would have forced me into the measure as my means are not adequate to the expence at which I have lived since my retirement to what is called private life. Sincerely wishing you health & happiness—I am ever your warm friend and Affectionate Uncle

Go: Washington

